Exhibit 10.2

 

COMMERCIAL PAPER DEALER AGREEMENT

[4(2) PROGRAM]

 

between

 

ENBRIDGE ENERGY PARTNERS, L.P., as Issuer

 

and

 

DEUTSCHE BANK SECURITIES INC., as Dealer

 

Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
dated as of April 21, 2005 between the Issuer and Deutsche Bank Trust Company
Americas, as Issuing and Paying Agent

 

Dated as of

 

 

April 21, 2005

 

--------------------------------------------------------------------------------


 

COMMERCIAL PAPER DEALER AGREEMENT

[4(2) Program]

 

This agreement (the “Agreement”) sets forth the understandings between the
Issuer and the Dealer in connection with the issuance and sale by the Issuer of
its short-term promissory notes (the “Notes”) through the Dealer, each named in
the cover page hereof.

 

Certain terms used in this Agreement are defined in Section 6 hereof.

 

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

 

Section 1.               Offers, Sales and Resales of Notes.

 

1.1           While (i) the Issuer has and shall have no obligation to sell the
Notes to the Dealer or to permit the Dealer to arrange any sale of the Notes for
the account of the Issuer, and (ii) the Dealer has and shall have no obligation
to purchase the Notes from the Issuer or to arrange any sale of the Notes for
the account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.

 

1.2           So long as this Agreement shall remain in effect, and in addition
to the limitations contained in Section 1.7 hereof, the Issuer shall not,
without the consent of the Dealer, offer, solicit or accept offers to purchase,
or sell, any Notes except (a) in transactions with one or more dealers which may
from time to time after the date hereof become dealers with respect to the Notes
by executing with the Issuer one or more agreements which contain provisions
substantially identical to those contained in Section 1 of this Agreement, of
which the Issuer hereby undertakes to provide the Dealer prompt notice or (b) in
transactions with the other dealers listed on the Addendum hereto, which are
executing agreements with the Issuer which contain provisions substantially
identical to Section 1 of this Agreement contemporaneously herewith.  In no
event shall the Issuer offer, solicit or accept offers to purchase, or sell, any
Notes directly on its own behalf in transactions with persons other than
broker-dealers as specifically permitted in this Section 1.2.

 

1.3           The Notes shall be in a minimum denomination of $250,000 or
integral multiples of $1,000 in excess thereof, will bear such interest rates,
if interest bearing, or will be sold at such discount from their face amounts,
as shall be agreed upon by the Dealer and the Issuer, shall have a maturity not
exceeding 397 days from the date of issuance (exclusive of days of grace) and
may have such terms as are specified in Exhibit C hereto or the Private
Placement Memorandum.  The Notes shall not contain any provision for extension,
renewal or automatic “rollover.”

 

1

--------------------------------------------------------------------------------


 

1.4           The authentication and issuance of, and payment for, the Notes
shall be effected in accordance with the Issuing and Paying Agency Agreement,
and the Notes shall be either individual physical certificates or book-entry
notes evidenced by one or more master notes (each, a “Master Note”) registered
in the name of DTC or its nominee, in the form or forms annexed to the Issuing
and Paying Agency Agreement.

 

1.5           If the Issuer and the Dealer shall agree on the terms of the
purchase of any Note by the Dealer or the sale of any Note arranged by the
Dealer (including, but not limited to, agreement with respect to the date of
issue, purchase price, principal amount, maturity and interest rate or interest
rate index and margin (in the case of interest-bearing Notes) or discount
thereof (in the case of Notes issued on a discount basis), and appropriate
compensation for the Dealer’s services hereunder) pursuant to this Agreement,
the Issuer shall cause such Note to be issued and delivered in accordance with
the terms of the Issuing and Paying Agency Agreement and payment for such Note
shall be made by the purchaser thereof, either directly or through the Dealer,
to the Issuing and Paying Agent, for the account of the Issuer.  Except as
otherwise agreed, in the event that the Dealer is acting as an agent and a
purchaser shall either fail to accept delivery of or make payment for a Note on
the date fixed for settlement, the Dealer shall promptly notify the Issuer, and
if the Dealer has theretofore paid the Issuer for the Note, the Issuer will
promptly return such funds to the Dealer against its return of the Note to the
Issuer, in the case of a certificated Note, and upon notice of such failure in
the case of a book-entry Note.  If such failure occurred for any reason other
than default by the Dealer, the Issuer shall reimburse the Dealer on an
equitable basis for the Dealer’s loss of the use of such funds for the period
such funds were credited to the Issuer’s account.

 

1.6           All offers and sales of the Notes by the Issuer shall be effected
pursuant to the exemption from the registration requirements of the Securities
Act provided by Section 4(2) thereof, which exempts transactions by an issuer
not involving any public offering.  The Dealer and the Issuer hereby establish
and agree to observe the following procedures in connection with offers, sales
and subsequent resales or other transfers of the Notes:

 

(a)           Offers and sales of the Notes shall be made only to: (i) investors
reasonably believed by the Dealer to be Qualified Institutional Buyers,
Institutional Accredited Investors or Sophisticated Individual Accredited
Investors, and (ii) non-bank fiduciaries or agents that will be purchasing Notes
for one or more accounts, each of which is reasonably believed by the Dealer to
be an Institutional Accredited Investor or Sophisticated Individual Accredited
Investor.

 

(b)           Resales and other transfers of the Notes by the holders thereof
shall be made only in accordance with the restrictions in the legend described
in clause (e) below.

 

(c)           No general solicitation or general advertising shall be used in
connection with the offering of the Notes.  Without limiting the generality of
the foregoing, without the prior written approval of the Dealer, the Issuer
shall not issue any press release or place or publish any “tombstone” or other
advertisement relating to the Notes.

 

2

--------------------------------------------------------------------------------


 

(d)           No sale of Notes to any one purchaser shall be for less than
$250,000 principal or face amount, and no Note shall be issued in a smaller
principal or face amount.  If the purchaser is a non-bank fiduciary acting on
behalf of others, each person for whom such purchaser is acting must purchase at
least $250,000 principal or face amount of Notes.

 

(e)           Offers and sales of the Notes by the Issuer through the Dealer
acting as agent for the Issuer shall be made in accordance with Rule 506 under
the Securities Act, and shall be subject to the restrictions described in the
legend appearing on Exhibit A hereto.  A legend substantially to the effect of
such Exhibit A shall appear as part of the Private Placement Memorandum used in
connection with offers and sales of Notes hereunder, as well as on each
individual certificate representing a Note and each Master Note representing
book-entry Notes offered and sold pursuant to this Agreement.

 

(f)            The Dealer shall furnish or shall have furnished to each
purchaser of Notes for which it has acted as the Dealer a copy of the
then-current Private Placement Memorandum unless such purchaser has previously
received a copy of the Private Placement Memorandum as then in effect.  The
Private Placement Memorandum shall expressly state that any person to whom Notes
are offered shall have an opportunity to ask questions of, and receive
information from, the Issuer and the Dealer and shall provide the names,
addresses and telephone numbers of the persons from whom information regarding
the Issuer may be obtained.

 

(g)           The Issuer agrees, for the benefit of the Dealer and each of the
holders and prospective purchasers from time to time of the Notes that, if at
any time the Issuer shall not be subject to Section 13 or 15(d) of the Exchange
Act, the Issuer will furnish, upon request and at its expense, to the Dealer and
to holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).

 

(h)           In the event that any Note offered or to be offered by the Dealer
would be ineligible for resale under Rule 144A, the Issuer shall immediately
notify the Dealer (by telephone, confirmed in writing) of such fact and shall
promptly prepare and deliver to the Dealer an amendment or supplement to the
Private Placement Memorandum describing the Notes that are ineligible, the
reason for such ineligibility and any other relevant information relating
thereto.

 

(i)            In the event that the Issuer issues commercial paper in the
United States market in reliance upon, and in compliance with, the exemption
provided by Section 3(a)(3) of the Securities Act, the Issuer agrees that (a)
the proceeds from the sale of the Notes will be segregated from the proceeds of
the sale of any such commercial paper by being placed in a separate account; (b)
the Issuer will institute appropriate corporate procedures to ensure that the
offers and sales of notes issued by the Issuer pursuant to the Section 3(a)(3)
exemption are not integrated with offerings and sales of Notes hereunder; and
(c) the Issuer will comply with each of the requirements of Section 3(a)(3) of
the Securities Act in selling commercial paper or other short-term debt
securities other than the Notes in the United States.

 

3

--------------------------------------------------------------------------------


 

1.7           The Issuer hereby represents and warrants to the Dealer, in
connection with offers, sales and resales of Notes, as follows:

 

(a)           The Issuer hereby confirms to the Dealer that (except as permitted
by Section 1.6(i)) within the preceding six months neither the Issuer nor any
person other than the Dealer or the other dealers referred to in Section 1.2
hereof acting on behalf of the Issuer has offered or sold any Notes, or any
substantially similar security of the Issuer (including, without limitation,
medium-term notes issued by the Issuer), to, or solicited offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof.  The Issuer also agrees that (except as permitted by
Section 1.6(i)), as long as the Notes are being offered for sale by the Dealer
and the other dealers referred to in Section 1.2 hereof as contemplated hereby
and until at least six months after the offer of Notes hereunder has been
terminated, neither the Issuer nor any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof (except as contemplated by Section 1.2
hereof) will offer the Notes or any substantially similar security of the Issuer
for sale to, or solicit offers to buy any such security from, any person other
than the Dealer, it being understood that such agreement is made with a view to
bringing the offer and sale of the Notes within the exemption provided by
Section 4(2) of the Securities Act and Rule 506 thereunder and shall survive any
termination of this Agreement.  The Issuer hereby represents and warrants that
it has not taken or omitted to take, and will not take or omit to take, any
action that would cause the offering and sale of Notes hereunder to be
integrated with any other offering of securities, whether such offering is made
by the Issuer or some other party or parties.

 

(b)           The Issuer represents and agrees that the proceeds of the sale of
the Notes are not currently contemplated to be used for the purpose of buying,
carrying or trading securities within the meaning of Regulation T and the
interpretations thereunder by the Board of Governors of the Federal Reserve
System.  In the event that the Issuer determines to use such proceeds for the
purpose of buying, carrying or trading securities, whether in connection with an
acquisition of another company or otherwise, the Issuer shall give the Dealer at
least five business days’ prior written notice to that effect.  The Issuer shall
also give the Dealer prompt notice of the actual date that it commences to
purchase securities with the proceeds of the Notes.  Thereafter, in the event
that the Dealer purchases Notes as principal and does not resell such Notes on
the day of such purchase, to the extent necessary to comply with Regulation T
and the interpretations thereunder, the Dealer will sell such Notes either (i)
only to offerees it reasonably believes to be Qualified Institutional Buyers or
to Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.

 

Section 2.               Representations and Warranties of the Issuer.

 

The Issuer represents and warrants that:

 

2.1           The Issuer is a limited partnership duly formed and validly
existing in good standing under the laws of the jurisdiction of its formation
and has all the requisite limited

 

4

--------------------------------------------------------------------------------


 

partnership power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agency Agreement.

 

2.2           This Agreement and the Issuing and Paying Agency Agreement have
been duly authorized, executed and delivered by the Issuer and constitute legal,
valid and binding obligations of the Issuer enforceable against the Issuer in
accordance with their terms subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

2.3           The Notes have been duly authorized by the Issuer, and when issued
and delivered as provided in the Issuing and Paying Agency Agreement, will be
duly and validly issued and delivered by the Issuer and will constitute legal,
valid and binding obligations of the Issuer enforceable against the Issuer in
accordance with their terms subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

2.4           The offer and sale of the Notes in the manner contemplated hereby
do not require registration of the Notes under the Securities Act, pursuant to
the exemption from registration contained in Section 4(2) thereof, and no
indenture in respect of the Notes is required to be qualified under the Trust
Indenture Act of 1939, as amended.

 

2.5           The Notes will rank at least pari passu with all other unsecured
and unsubordinated indebtedness of the Issuer.

 

2.6           Assuming the offer and sale of the Notes in the manner
contemplated hereby, no consent or action of, or filing or registration with,
any governmental or public regulatory body or authority, including the SEC, is
required to be obtained or made by the Issuer under any material statute or
regulation applicable to it to authorize its execution, delivery or performance
of, this Agreement, the Notes or the Issuing and Paying Agency Agreement, except
as may be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Notes.

 

2.7           Neither the execution and delivery of this Agreement and the
Issuing and Paying Agency Agreement, nor the issuance of the Notes in accordance
with the Issuing and Paying Agency Agreement, nor the fulfillment of or
compliance with the terms and provisions hereof or thereof by the Issuer, will
(i) result, pursuant to the express provisions of any agreement to which it is a
party, in the creation or imposition of any consensual mortgage, lien or similar
encumbrance upon any of the properties or assets of the Issuer, or (ii) violate
or result in a breach or default under, as the case may be, any of the terms of
the Issuer’s certificate of limited partnership or agreement of limited
partnership, any contract or instrument to which the Issuer is a party or by
which it or its property is bound, or any statutory law or regulation applicable
to it, or any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer is subject or by which it or its property
is bound, which violation, breach or default could reasonably be expected to
have a material adverse effect on the financial condition or operations of the
Issuer and its subsidiaries taken as a whole or the ability of the Issuer to
perform its

 

5

--------------------------------------------------------------------------------


 

payment and other material obligations under this Agreement, the Notes or the
Issuing and Paying Agency Agreement.

 

2.8           There is no litigation or governmental proceeding pending, or to
the knowledge of the Issuer threatened, against or affecting the Issuer or any
of its subsidiaries which could reasonably be expected to result in a material
adverse change in the financial condition or operations of the Issuer and its
subsidiaries taken as a whole or the ability of the Issuer to perform its
payment or other material obligations under this Agreement, the Notes or the
Issuing and Paying Agency Agreement.

 

2.9           The Issuer is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

 

2.10         Neither the Private Placement Memorandum nor the Company
Information contains any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, provided that the Issuer makes no representation or warranty as to
Dealer Information.

 

2.11         Each (a) issuance of Notes by the Issuer hereunder and (b)
amendment or supplement of the Private Placement Memorandum shall be deemed a
representation and warranty by the Issuer to the Dealer, as of the date thereof,
that, both before and after giving effect to such issuance and after giving
effect to such amendment or supplement, (i) the representations and warranties
given by the Issuer set forth above in this Section 2 remain true and correct on
and as of such date as if made on and as of such date, (ii) in the case of an
issuance of Notes, the Notes being issued on such date have been duly and
validly issued and constitute legal, valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and (iii) in the case of an issuance of Notes, since the date of the
most recent Private Placement Memorandum, there has been no material adverse
change in the  financial condition or operations of the Issuer and its
subsidiaries taken as a whole which has not been disclosed to the Dealer in
writing.

 

Section 3.               Covenants and Agreements of the Issuer.

 

The Issuer covenants and agrees that:

 

3.1           The Issuer will give the Dealer prompt notice (but in any event
prior to any subsequent issuance of Notes hereunder) of any amendment to,
modification of, or waiver with respect to, the Notes or the Issuing and Paying
Agency Agreement, including a complete copy of any such amendment, modification
or waiver.

 

3.2           The Issuer shall, whenever there shall occur any change in the
Issuer’s condition (financial or otherwise), operations or business prospects or
any development or occurrence in relation to the Issuer that would be material
to holders of the Notes or potential holder of the

 

6

--------------------------------------------------------------------------------


 

Notes (including any downgrading or receipt of any notice of intended or
potential downgrading or any review for potential change in the rating accorded
any of the Issuer’s securities by any nationally recognized statistical rating
organization which has published a rating of the Notes), promptly, and in any
event prior to any subsequent issuance of Notes hereunder, notify the Dealer (by
telephone, confirmed in writing) of such change, development, or occurrence.

 

3.3           The Issuer shall from time to time furnish to the Dealer such
information as the Dealer may reasonably request, including, without limitation,
any press releases or material provided by the Issuer to any national securities
exchange or rating agency, regarding (i) the Issuer’s operations and financial
condition, (ii) the due authorization and execution of the Notes, and (iii) the
Issuer’s ability to pay the Notes as they mature.

 

3.4           The Issuer will take all such action as the Dealer may reasonably
request to ensure that each offer and each sale of the Notes will comply with
any applicable state Blue Sky laws; provided, that the Issuer shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.

 

3.5           The Issuer will not be in default of any of its obligations
hereunder, under the Notes or under the Issuing and Paying Agency Agreement, at
any time that any of the Notes are outstanding.

 

3.6           The Issuer shall not issue Notes hereunder until the Dealer shall
have received (a) an opinion of counsel to the Issuer, addressed to the Dealer,
reasonably satisfactory in form and substance to the Dealer, (b) a copy of the
executed Issuing and Paying Agency Agreement as then in effect, (c) a copy of
resolutions adopted by the Board of Directors of the Issuer, reasonably
satisfactory in form and substance to the Dealer and certified by the Secretary
or similar officer of the Issuer, authorizing execution and delivery by the
Issuer of this Agreement, the Issuing and Paying Agency Agreement and the Notes
and consummation by the Issuer of the transactions contemplated hereby and
thereby, (d) prior to the issuance of any book-entry Notes represented by a
master note registered in the name of DTC or its nominee, a copy of the executed
Letter of Representations among the Issuer, the Issuing and Paying Agent and DTC
and (e) such other certificates, opinions, letters and documents as the Dealer
shall have reasonably requested.

 

3.7           The Issuer shall reimburse the Dealer for all of the Dealer’s
reasonable out-of-pocket expenses related to this Agreement, including expenses
incurred in connection with its preparation and negotiation, and the
transactions contemplated hereby (including, but not limited to, the printing
and distribution of the Private Placement Memorandum), and, if applicable, for
the reasonable fees and out-of-pocket expenses of the Dealer’s counsel.

 

Section 4.               Disclosure.

 

4.1           The Private Placement Memorandum and its contents (other than the
Dealer Information) shall be the sole responsibility of the Issuer.  The Private
Placement Memorandum shall contain a statement expressly offering an opportunity
for each prospective purchaser to ask questions of, and receive answers from,
the Issuer concerning the offering of Notes and to obtain

 

7

--------------------------------------------------------------------------------


 

relevant additional information which the Issuer possesses or can acquire
without unreasonable effort or expense.

 

4.2           The Issuer agrees promptly to furnish the Dealer the Company
Information as it becomes available.

 

4.3           (a) The Issuer further agrees to notify the Dealer promptly upon
the occurrence of any event relating to or affecting the Issuer that would cause
the Company Information then in existence to include an untrue statement of
material fact or to omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they are
made, not misleading.

 

(b) In the event the Issuer gives the Dealer notice pursuant to Section 4.3(a)
and the Dealer notifies the Issuer that it then has Notes it is holding in
inventory, the Issuer agrees promptly to supplement or amend the Private
Placement Memorandum so that the Private Placement Memorandum, as amended or
supplemented, shall not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, and the
Issuer shall make such supplement or amendment available to the Dealer.

 

(c) In the event that (i) the Issuer gives the Dealer notice pursuant to
Section 4.3(a), (ii) the Dealer does not notify the Issuer that it is then
holding Notes in inventory and (iii) the Issuer chooses not to promptly amend or
supplement the Private Placement Memorandum in the manner described in clause
(b) above, then all solicitations and sales of Notes shall be suspended until
such time as the Issuer has so amended or supplemented the Private Placement
Memorandum, and made such amendment or supplement available to the Dealer.

 

Section 5.               Indemnification and Contribution.

 

5.1           The Issuer will indemnify and hold harmless the Dealer, each
individual, corporation, partnership, trust, association or other entity
controlling the Dealer, any affiliate of the Dealer or any such controlling
entity and their respective directors, officers, employees, partners,
incorporators, shareholders, servants, trustees and agents (hereinafter the
“Indemnitees”) against any and all liabilities, penalties, suits, causes of
action, losses, damages, claims, costs and expenses (including, without
limitation, fees and disbursements of counsel) or judgments of whatever kind or
nature (each a “Claim”), imposed upon, incurred by or asserted against the
Indemnitees arising out of or based upon (i) any allegation that the Private
Placement Memorandum, the Company Information or any information provided by the
Issuer to the Dealer included (as of any relevant time) or includes an untrue
statement of a material fact or omitted (as of any relevant time) or omits to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading or (ii) arising out
of or based upon the breach by the Issuer of any agreement, covenant or
representation made in or pursuant to this Agreement.  This indemnification
shall not apply to the extent that the Claim arises out of or is based upon
Dealer Information.

 

8

--------------------------------------------------------------------------------


 

5.2           Provisions relating to claims made for indemnification under this
Section 5 are set forth on Exhibit B to this Agreement.

 

5.3           In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in this Section 5 is
held to be unavailable or insufficient to hold harmless the Indemnitees,
although applicable in accordance with the terms of this Section 5, the Issuer
shall contribute to the aggregate costs incurred by the Dealer in connection
with any Claim in the proportion of the respective economic interests of the
Issuer and the Dealer; provided, however, that such contribution by the Issuer
shall be in an amount such that the aggregate costs incurred by the Dealer do
not exceed the aggregate of the commissions and fees earned by the Dealer
hereunder with respect to the issue or issues of Notes to which such Claim
relates.  The respective economic interests shall be calculated by reference to
the aggregate proceeds to the Issuer of the Notes issued hereunder and the
aggregate commissions and fees earned by the Dealer hereunder.

 

Section 6.               Definitions.

 

6.1           “Claim” shall have the meaning set forth in Section 5.1.

 

6.2           “Company Information” at any given time shall mean the Private
Placement Memorandum together with, to the extent applicable, (i) the Issuer’s
most recent report on Form 10-K filed with the SEC and each report on Form 10-Q
or 8-K filed by the Issuer with the SEC since the most recent Form 10-K, (ii)
the Issuer’s most recent annual audited financial statements and each interim
financial statement or report prepared subsequent thereto, if not included in
item (i) above, (iii) the Issuer’s and its affiliates’ other publicly available
recent reports, including, but not limited to, any publicly available filings or
reports provided to their respective shareholders, (iv) any other information or
disclosure prepared pursuant to Section 4.3 hereof and (v) any information
prepared or approved by the Issuer for dissemination to investors or potential
investors in the Notes.

 

6.3           “Dealer Information” shall mean material concerning the Dealer and
provided by the Dealer in writing expressly for inclusion in the Private
Placement Memorandum.

 

6.4           “DTC” shall mean The Depository Trust Company.

 

6.5           “Exchange Act” shall mean the U.S. Securities Exchange Act of
1934, as amended.

 

6.6           “Indemnitee” shall have the meaning set forth in Section 5.1.

 

6.7           “Institutional Accredited Investor” shall mean an institutional
investor that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.

 

9

--------------------------------------------------------------------------------


 

6.8           “Issuing and Paying Agency Agreement” shall mean the issuing and
paying agency agreement described on the cover page of this Agreement, as such
agreement may be amended or supplemented from time to time.

 

6.9           “Issuing and Paying Agent” shall mean the party designated as such
on the cover page of this Agreement, as issuing and paying agent under the
Issuing and Paying Agency Agreement, or any successor thereto in accordance with
the Issuing and Paying Agency Agreement.

 

6.10         “Non-bank fiduciary or agent” shall mean a fiduciary or agent other
than (a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.

 

6.11         “Private Placement Memorandum” shall mean offering materials
prepared in accordance with Section 4 (including materials referred to therein
or incorporated by reference therein) provided to purchasers and prospective
purchasers of the Notes, and shall include amendments and supplements thereto
which may be prepared from time to time in accordance with this Agreement (other
than any amendment or supplement that has been completely superseded by a later
amendment or supplement).

 

6.12         “Qualified Institutional Buyer” shall have the meaning assigned to
that term in Rule 144A under the Securities Act.

 

6.13         “Rule 144A” shall mean Rule 144A under the Securities Act.

 

6.14         “SEC” shall mean the U.S. Securities and Exchange Commission.

 

6.15         “Securities Act” shall mean the U.S. Securities Act of 1933, as
amended.

 

6.16         “Sophisticated Individual Accredited Investor” shall mean an
individual who (a) is an accredited investor within the meaning of Regulation D
under the Securities Act and (b) based on his or her pre-existing relationship
with the Dealer, is reasonably believed by the Dealer to be a sophisticated
investor (i) possessing such knowledge and experience (or represented by a
fiduciary or agent possessing such knowledge and experience) in financial and
business matters that he or she is capable of evaluating and bearing the
economic risk of an investment in the Notes and (ii) having a net worth of at
least $5 million.

 

Section 7.               General.

 

7.1           Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.

 

7.2           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its conflict of laws
provisions.

 

10

--------------------------------------------------------------------------------


 

7.3           The Issuer agrees that any suit, action or proceeding brought by
the Issuer against the Dealer in connection with or arising out of this
Agreement or the Notes or the offer and sale of the Notes shall be brought
solely in the United States federal courts located in the Borough of Manhattan
or the courts of the State of New York located in the Borough of Manhattan. 
EACH OF THE DEALER AND THE ISSUER WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY SUIT,
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

7.4           This Agreement may be terminated, at any time, by the Issuer, upon
one business day’s prior notice to such effect to the Dealer, or by the Dealer
upon one business day’s prior notice to such effect to the Issuer.  Any such
termination, however, shall not affect the obligations of the Issuer under
Sections 3.7, 5 and 7.3 hereof or the respective representations, warranties,
agreements, covenants, rights or responsibilities of the parties made or arising
prior to the termination of this Agreement.

 

7.5           This Agreement is not assignable by either party hereto without
the written consent of the other party; provided, however, that the Dealer may
assign its rights and obligations under this Agreement to any wholly-owned
subsidiary of the ultimate parent company of the Dealer.

 

7.6           This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

7.7           This Agreement is for the exclusive benefit of the parties hereto,
and their respective permitted successors and assigns hereunder, and shall not
be deemed to give any legal or equitable right, remedy or claim to any other
person whatsoever.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

 

ENBRIDGE ENERGY PARTNERS, L.P., as Issuer

 

 

 

 

By:

Enbridge Energy Management, L.L.C.,

 

 

as delegate of Enbridge Energy Company, Inc.,

 

 

its General Partner

 

 

 

 

By:

 

 

Name:

 

 

 

Title:

 

 

 

11

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC.,

 

as Dealer

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

12

--------------------------------------------------------------------------------


 

ADDENDUM

 

The following additional clauses shall apply to the Agreement and be deemed a
part thereof when the respective parties have placed their initials in the left
margin beside the respective paragraph number.

 

1.             The other dealers referred to in clause (b) of Section 1.2 of the
Agreement are as follows:  (i) Banc of America Securities LLC; (ii) Goldman,
Sachs & Co.; (iii) Merrill Lynch, Pierce, Fenner & Smith Incorporated; and
(iv) Merrill Lynch Money Markets Inc.

 

2.             The addresses of the respective parties for purposes of notices
under Section 7.1 are as follows:

 

 

For the Issuer:

 

 

 

 

 

 

 

 

 

 

Address:

 

#3000, 425 – 1st St. SW

 

 

 

 

Calgary, Alberta

 

 

 

 

Canada T2P 3L8

 

 

 

 

 

 

 

Attention:

 

Dave Wudrick

 

 

 

 

Manager, Cash Management and Banking

 

 

Telephone number:

 

(403) 231-5917

 

 

Fax number:

 

(403) 231-4848

 

 

 

 

 

 

For the Dealer:

 

 

 

 

 

 

 

 

 

Address:

 

60 Wall Street

 

 

 

 

New York, New York 10005

 

 

Attention:

 

 

 

 

 

Telephone number:

 

(212) 250-7179

 

 

Fax number:

 

(212)         -                     

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LEGEND FOR

PRIVATE PLACEMENT MEMORANDUM AND NOTES

 

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS. 
BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT THAT
(I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO THE
ISSUER AND THE NOTES, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND (III) IT IS EITHER (A) (1) AN INSTITUTIONAL INVESTOR OR
SOPHISTICATED INDIVIDUAL INVESTOR THAT IS AN ACCREDITED INVESTOR WITHIN THE
MEANING OF RULE 501(a) UNDER THE ACT AND WHICH, IN THE CASE OF AN INDIVIDUAL,
(i) POSSESSES SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS
THAT HE OR SHE IS CAPABLE OF EVALUATING AND BEARING THE ECONOMIC RISK OF AN
INVESTMENT IN THE NOTES AND (ii) HAS A NET WORTH OF AT LEAST $5 MILLION (AN
“INSTITUTIONAL ACCREDITED INVESTOR” OR “SOPHISTICATED INDIVIDUAL ACCREDITED
INVESTOR”, RESPECTIVELY) AND (2) (i) PURCHASING NOTES FOR ITS OWN ACCOUNT,
(ii) A U.S. BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND
LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE
ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR
AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION) PURCHASING NOTES
FOR ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR OR SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR; OR (B) A
QUALIFIED INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE
ACT THAT IS ACQUIRING NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS,
EACH OF WHICH ACCOUNTS IS A QIB; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE
THAT THE SELLER MAY RELY UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF
SECTION 5 OF THE ACT PROVIDED BY RULE 144A.  BY ITS ACCEPTANCE OF A NOTE, THE
PURCHASER THEREOF SHALL ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER
TRANSFER THEREOF WILL BE MADE ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE ACT, EITHER (1) TO THE ISSUER OR TO A PLACEMENT AGENT DESIGNATED BY
THE ISSUER AS A PLACEMENT AGENT FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT
AGENTS”), NONE OF WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2)
THROUGH A PLACEMENT AGENT TO AN INSTITUTIONAL ACCREDITED INVESTOR, SOPHISTICATED
INDIVIDUAL ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT
MEETS THE REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

FURTHER PROVISIONS RELATING

TO INDEMNIFICATION

 

(a)           The Issuer agrees to reimburse each Indemnitee for all reasonable
expenses (including reasonable fees and disbursements of internal and external
counsel) as they are incurred by it in connection with investigating or
defending any loss, claim, damage, liability or action in respect of which
indemnification may be sought under Section 5 of the Agreement (whether or not
it is a party to any such proceedings).

 

(b)           Promptly after receipt by an Indemnitee of notice of the existence
of a Claim, such Indemnitee will, if a claim in respect thereof is to be made
against the Issuer, notify the Issuer in writing of the existence thereof;
provided that (i) the omission so to notify the Issuer will not relieve the
Issuer from any liability which it may have hereunder unless and except to the
extent it did not otherwise learn of such Claim and such failure results in the
forfeiture by the Issuer of substantial rights and defenses, and (ii) the
omission so to notify the Issuer will not relieve it from liability which it may
have to an Indemnitee otherwise than on account of this indemnity agreement.  In
case any such Claim is made against any Indemnitee and it notifies the Issuer of
the existence thereof, the Issuer will be entitled to participate therein, and
to the extent that it may elect by written notice delivered to the Indemnitee,
to assume the defense thereof, with counsel reasonably satisfactory to such
Indemnitee; provided that if the defendants in any such Claim include both the
Indemnitee and the Issuer and the Indemnitee shall have concluded that there may
be legal defenses available to it which are different from or additional to
those available to the Issuer, the Issuer shall not have the right to direct the
defense of such Claim on behalf of such Indemnitee, and the Indemnitee shall
have the right to select separate counsel to assert such legal defenses on
behalf of such Indemnitee.  Upon receipt of notice from the Issuer to such
Indemnitee of the Issuer’s election so to assume the defense of such Claim and
approval by the Indemnitee of counsel, the Issuer will not be liable to such
Indemnitee for expenses incurred thereafter by the Indemnitee in connection with
the defense thereof (other than reasonable costs of investigation) unless (i)
the Indemnitee shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the proviso to the next preceding
sentence (it being understood, however, that the Issuer shall not be liable for
the expenses of more than one separate counsel (in addition to any local counsel
in the jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of existence of the Claim
or (iii) the Issuer has authorized in writing the employment of counsel for the
Indemnitee.  The indemnity, reimbursement and contribution obligations of the
Issuer hereunder shall be in addition to any other liability the Issuer may
otherwise have to an Indemnitee and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Issuer and any Indemnitee.  The Issuer agrees that without the Dealer’s prior
written consent, it will not settle, compromise or consent to the entry of any
judgment in any Claim in respect of which

 

15

--------------------------------------------------------------------------------


 

indemnification may be sought under the indemnification provision of the
Agreement (whether or not the Dealer or any other Indemnitee is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional release of each Indemnitee from all liability arising
out of such Claim.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Statement of Terms for Interest – Bearing Commercial Paper Notes of Enbridge
Energy Partners, L.P.

 

THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC [PRICING] [PRIVATE PLACEMENT MEMORANDUM] SUPPLEMENT (THE
“SUPPLEMENT”) (IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.

 

1. General.              (a)  The obligations of the Issuer to which these terms
apply (each a “Note”) are represented by one or more Master Notes (each, a
“Master Note”) issued in the name of (or of a nominee for) The Depository Trust
Company (“DTC”), which Master Note includes the terms and provisions for the
Issuer’s Interest-Bearing Commercial Paper Notes that are set forth in this
Statement of Terms, since this Statement of Terms constitutes an integral part
of the Underlying Records as defined and referred to in the Master Note.

 

(b)           “Business Day” means any day other than a Saturday or Sunday that
is neither a legal holiday nor a day on which banking institutions are
authorized or required by law, executive order or regulation to be closed in New
York City and, with respect to LIBOR Notes (as defined below) is also a London
Business Day. “London Business Day” means, a day, other than a Saturday or
Sunday, on which dealings in deposits in U.S. dollars are transacted in the
London interbank market.

 

2. Interest.             (a)  Each Note will bear interest at a fixed rate (a
“Fixed Rate Note”) or at a floating rate (a “Floating Rate Note”).

 

(b)           The Supplement sent to each holder of such Note will describe the
following terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate
Note and whether such Note is an Original Issue Discount Note (as defined
below); (ii) the date on which such Note will be issued (the “Issue Date”);
(iii) the Stated Maturity Date (as defined below); (iv) if such Note is a Fixed
Rate Note, the rate per annum at which such Note will bear interest, if any, and
the Interest Payment Dates; (v) if such Note is a Floating Rate Note, the Base
Rate, the Index Maturity, the Interest Reset Dates, the Interest Payment Dates
and the Spread and/or Spread Multiplier, if any (all as defined below), and any
other terms relating to the particular method of calculating the interest rate
for such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.

 

(c)           Each Fixed Rate Note will bear interest from its Issue Date at the
rate per annum specified in the Supplement until the principal amount thereof is
paid or made available for payment. Interest on each Fixed Rate Note will be
payable on the dates specified in the Supplement (each an “Interest Payment
Date” for a Fixed Rate Note) and on the Maturity Date (as defined below).
Interest on Fixed Rate Notes will be computed on the basis of a 360-day year of
twelve 30-day months.

 

If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.

 

(d)           The interest rate on each Floating Rate Note for each Interest
Reset Period (as defined below) will be determined by reference to an interest
rate basis (a “Base Rate”) plus or minus a number

 

17

--------------------------------------------------------------------------------


 

of basis points (one basis point equals one-hundredth of a percentage point)
(the “Spread”), if any, and/or multiplied by a certain percentage (the “Spread
Multiplier”), if any, until the principal thereof is paid or made available for
payment. The Supplement will designate which of the following Base Rates is
applicable to the related Floating Rate Note: (a) the CD Rate (a “CD Rate
Note”), (b) the Commercial Paper Rate (a “Commercial Paper Rate Note”), (c) the
Federal Funds Rate (a “Federal Funds Rate Note”), (d) LIBOR (a “LIBOR Note”),
(e) the Prime Rate (a “Prime Rate Note”), (f) the Treasury Rate (a “Treasury
Rate Note”) or (g) such other Base Rate as may be specified in such Supplement.

 

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.

 

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

 

Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated.  The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds
Rate, LIBOR or Prime Rate, or by the actual number of days in the year, in the
case where the Base Rate is the Treasury Rate. The interest rate in effect on
each day will be (i) if such day is an Interest Reset Date, the interest rate
with respect to the Interest Determination Date (as defined below) pertaining to
such Interest Reset Date, or (ii) if such day is not an Interest Reset Date, the
interest rate with respect

 

18

--------------------------------------------------------------------------------


 

to the Interest Determination Date pertaining to the next preceding Interest
Reset Date, subject in either case to any adjustment by a Spread and/or a Spread
Multiplier.

 

The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

 

The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

 

The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.

 

All times referred to herein reflect New York City time, unless otherwise
specified.

 

The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.

 

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655).  All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).

 

CD Rate Notes

 

“CD Rate” means the rate on any Interest Determination Date for negotiable
certificates of deposit having the Index Maturity as published by the Board of
Governors of the Federal Reserve System (the “FRB”) in “Statistical Release
H.15(519), Selected Interest Rates” or any successor publication of the FRB
(“H.15(519)”) under the heading “CDs (Secondary Market)”.

 

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, the CD Rate will be the rate on such Interest Determination Date set forth
in the daily update of H.15(519), available through the world wide website of
the FRB at http://www.federalreserve.gov/releases/h15/Update, or any successor
site or publication or other recognized electronic source used for the purpose
of displaying the applicable rate (“H.15 Daily Update”) under the caption “CDs
(Secondary Market)”.

 

If such rate is not published in either H.15(519) or H.15 Daily Update by 3:00
p.m. on the Calculation Date, the Calculation Agent will determine the CD Rate
to be the arithmetic mean of the

 

19

--------------------------------------------------------------------------------


 

secondary market offered rates as of 10:00 a.m. on such Interest Determination
Date of three leading nonbank dealers(1) in negotiable U.S. dollar certificates
of deposit in New York City selected by the Calculation Agent for negotiable
U.S. dollar certificates of deposit of major United States money center banks of
the highest credit standing in the market for negotiable certificates of deposit
with a remaining maturity closest to the Index Maturity in the denomination of
$5,000,000.

 

If the dealers selected by the Calculation Agent are not quoting as set forth
above, the CD Rate will remain the CD Rate then in effect on such Interest
Determination Date.

 

Commercial Paper Rate Notes

 

“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published in H.15(519) under the heading
“Commercial Paper-Nonfinancial”.

 

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, then the Commercial Paper Rate will be the Money Market Yield of the rate
on such Interest Determination Date for commercial paper of the Index Maturity
as published in H.15 Daily Update under the heading “Commercial
Paper-Nonfinancial”.

 

If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.

 

If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.

 

“Money Market Yield” will be a yield calculated in accordance with the following
formula:

 

Money Market Yield=

D x 360

 x 100

360 - (D x M)

 

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.

 

Federal Funds Rate Notes

 

“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Moneyline Telerate (or any successor service) on
page 120 (or any other page as may replace the specified page on that service)
(“Telerate Page 120”).

 

If the above rate does not appear on Telerate Page 120 or is not so published by
3:00 p.m. on the Calculation Date, the Federal Funds Rate will be the rate on
such Interest Determination Date as published in H.15 Daily Update under the
heading “Federal Funds/(Effective)”.

 

--------------------------------------------------------------------------------

(1)           Such nonbank dealers referred to in this Statement of Terms may
include affiliates of the Dealer.

 

20

--------------------------------------------------------------------------------


 

If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.

 

If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.

 

LIBOR Notes

 

The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m., London
time, on such Interest Determination Date.

 

If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation Agent, for loans in U.S. dollars to leading
European banks, for a term equal to the Index Maturity and in a Representative
Amount; provided, however, that if fewer than three banks so selected by the
Calculation Agent are providing such quotations, the then existing LIBOR rate
will remain in effect for such Interest Payment Period.

 

“Designated LIBOR Page” means the display designated as page “3750” on Moneyline
Telerate (or such other page as may replace the 3750 page on that service or
such other service or services as may be nominated by the British Bankers’
Association for the purposes of displaying London interbank offered rates for
U.S. dollar deposits).

 

Prime Rate Notes

 

“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.

 

If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.

 

If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.,
on that Interest Determination Date.

 

If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the

 

21

--------------------------------------------------------------------------------


 

close of business on such Interest Determination Date by three major banks in
New York City selected by the Calculation Agent.

 

If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.

 

“Reuters Screen US PRIME1 Page” means the display designated as page “US PRIME1”
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).

 

Treasury Rate Notes

 

“Treasury Rate” means:

 

(1)           the rate from the auction held on the Interest Determination Date
(the “Auction”) of direct obligations of the United States (“Treasury Bills”)
having the Index Maturity specified in the Supplement under the caption
“INVESTMENT RATE” on the display on Moneyline Telerate (or any successor
service) on page 56 (or any other page as may replace that page on that service)
(“Telerate Page 56”) or page 57 (or any other page as may replace that page on
that service) (“Telerate Page 57”), or

 

(2)           if the rate referred to in clause (1) is not so published by 3:00
p.m. on the related Calculation Date, the Bond Equivalent Yield (as defined
below) of the rate for the applicable Treasury Bills as published in H.15 Daily
Update, under the caption “U.S. Government Securities/Treasury Bills/Auction
High”, or

 

(3)           if the rate referred to in clause (2) is not so published by 3:00
p.m. on the related Calculation Date, the Bond Equivalent Yield of the auction
rate of the applicable Treasury Bills as announced by the United States
Department of the Treasury, or

 

(4)           if the rate referred to in clause (3) is not so announced by the
United States Department of the Treasury, or if the Auction is not held, the
Bond Equivalent Yield of the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15(519) under the caption
“U.S. Government Securities/Treasury Bills/Secondary Market”, or

 

(5)           if the rate referred to in clause (4) not so published by 3:00
p.m. on the related Calculation Date, the rate on the particular Interest
Determination Date of the applicable Treasury Bills as published in H.15 Daily
Update, under the caption “U.S. Government Securities/Treasury Bills/Secondary
Market”, or

 

(6)           if the rate referred to in clause (5) is not so published by 3:00
p.m. on the related Calculation Date, the rate on the particular Interest
Determination Date calculated by the Calculation Agent as the Bond Equivalent
Yield of the arithmetic mean of the secondary market bid rates, as of
approximately 3:30 p.m. on that Interest Determination Date, of three primary
United States government securities dealers selected by the Calculation Agent,
for the issue of Treasury Bills with a remaining maturity closest to the Index
Maturity specified in the Supplement, or

 

(7)           if the dealers so selected by the Calculation Agent are not
quoting as mentioned in clause (6), the Treasury Rate in effect on the
particular Interest Determination Date.

 

22

--------------------------------------------------------------------------------


 

“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

 

Bond Equivalent Yield=

D x N

 x 100

360 - (D x M)

 

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.

 

3. Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 397 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of each Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

 

4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof); (ii)
the Issuer makes any compromise arrangement with its creditors generally
including the entering into any form of moratorium with its creditors generally;
(iii) a court having jurisdiction shall enter a decree or order for relief in
respect of the Issuer in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or there shall be
appointed a receiver, administrator, liquidator, custodian, trustee or
sequestrator (or similar officer) with respect to the whole or substantially the
whole of the assets of the Issuer and any such decree, order or appointment is
not removed, discharged or withdrawn within 60 days thereafter; or (iv) the
Issuer shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment of or taking possession by a receiver, administrator,
liquidator, assignee, custodian, trustee or sequestrator (or similar official),
with respect to the whole or substantially the whole of the assets of the Issuer
or make any general assignment for the benefit of creditors. Upon the occurrence
of an Event of Default, the principal of each obligation evidenced by such Note
(together with interest accrued and unpaid thereon) shall become, without any
notice or demand, immediately due and payable.(2)

 

5. Obligation Absolute. No provision of the Issuing and Paying Agency Agreement
under which the Notes are issued shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.

 

6. Supplement. Any term contained in the Supplement shall supercede any
conflicting term contained herein.

 

--------------------------------------------------------------------------------

(2)           Unlike single payment notes, where a default arises only at the
stated maturity, interest -bearing notes with multiple payment dates should
contain a default provision permitting acceleration of the maturity if the
Issuer defaults on an interest payment.

 

 

23

--------------------------------------------------------------------------------


 

OPINION OF COUNSEL TO ISSUER

 

 

[Date]

 

[Names of Dealers]

 

 

Ladies and Gentlemen:

 

We have acted as counsel to Enbridge Energy Partners, L.P., a Delaware limited
partnership (the “Company”), in connection with the proposed offering and sale
by the Company in the United States of commercial paper in the form of
short-term promissory notes (the “Notes”).

 

In our capacity as such counsel, we have examined a specimen form of Note, an
executed copy of the Commercial Paper Dealer Agreement dated April 21, 2005 (the
“Agreement”), between the Company and Banc of America Securities LLC (the
“Dealer”), and the Issuing and Paying Agency Agreement dated April 21, 2005 (the
“Issuing and Paying Agency Agreement”) between the Company and Deutsche Bank
Trust Company Americas, as issuing and paying agent (the “Issuing and Paying
Agent”), as well as originals, or copies certified or otherwise identified to
our satisfaction, of such other records, certificates and documents as we have
deemed necessary as a basis for the opinions expressed below.  In such
examination, we have assumed the genuineness and completeness of all documents
submitted to us as originals, the conformity to the originals of all documents
submitted to us as copies, the legal capacity of natural persons and the
genuineness of all signatures.  As to the questions of fact material to the
opinions expressed herein, and as to factual matters arising in connection with
our examination of the aforesaid materials, we have relied, to the extent we
deemed appropriate, upon the factual representations and warranties contained in
the Agreement, the Issuing and Paying Agency Agreement and the related documents
and in such records, certificates and documents.

 

Capitalized terms used herein without definition are used as defined in the
Agreement.

 

Based upon the foregoing, and subject to and qualified by the assumptions,
qualifications, limitations and exceptions set forth herein, and having due
regard for such legal considerations as we deem relevant, we are of the opinion
that:

 

1.             The Company has been duly formed and is validly existing in good
standing under the Delaware Revised Uniform Limited Partnership Act (6 Del.C.
§§17-101 et seq.) (the “LP Act”) and has all requisite limited partnership power
and authority to execute, deliver and perform its obligations under the Notes,
the Agreement and the Issuing and Paying Agency Agreement.

 

24

--------------------------------------------------------------------------------


 

2.             Each of the Agreement and the Issuing and Paying Agency Agreement
has been duly authorized, executed and delivered by the Company and constitutes
a legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law), and except as rights
under each of the Agreement and the Issuing and Paying Agency Agreement to
indemnity and contribution may be limited by federal or state laws.

 

3.             The Notes have been duly authorized by the Company, and when
issued and delivered as provided in the Issuing and Paying Agency Agreement,
will be duly and validly issued and delivered by the Company and will constitute
legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

4.             The offer and sale of the Notes in the manner contemplated by the
Agreement do not require registration of the Notes under the Securities Act,
pursuant to the exemption from registration contained in Section 4(2) thereof,
and no indenture in respect of the Notes is required to be qualified under the
Trust Indenture Act of 1939, as amended.

 

5.             Assuming the offer and sale of the Notes in the manner
contemplated by the Agreement, no consent or action of, or filing or
registration with, any governmental or public regulatory body or authority,
including the SEC, is required to be obtained or made by the Company under any
material statute or regulation applicable to it to authorize its execution,
delivery or performance of the Agreement, the Notes, or the Issuing and Paying
Agency Agreement, except as may be required by the securities or Blue Sky laws
of the various states in connection with the offer and sale of the Notes.

 

6.             Neither the execution and delivery of the Agreement and the
Issuing and Paying Agency Agreement, nor the issuance and delivery of the Notes
in accordance with the Issuing and Paying Agency Agreement, nor the fulfillment
of or compliance with the terms and provisions of either thereof by the Company,
will (i) result, pursuant to the express provisions of any Material Agreements
(as herein defined), in the creation or imposition of any consensual mortgage,
lien or similar encumbrance upon any of the properties or assets of the Company,
or (ii) violate or result in an event of default under, as the case may be, any
of the terms of the Company’s certificate of limited partnership or agreement of
limited partnership, any agreement or instrument binding on the Company which is
filed as an exhibit to the Company’s Annual Report on Form 10-K for the year
ended December 31, 2004 (the “Material Agreements”), or any statutory law or
regulation applicable to it, or any order, writ, injunction or decree of any
court or government instrumentality, which is known by us to be expressly
applicable to the Company.

 

7.             The Company is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

 

25

--------------------------------------------------------------------------------


 

There is no litigation or governmental proceeding pending, or to the knowledge
of the Company threatened, against or affecting the Company or any of its
subsidiaries which could reasonably be expected to result in a material adverse
change in the financial condition or operations of the Company and its
consolidated subsidiaries taken as a whole or the ability of the Company to
perform its payment or other material obligations under the Agreement, the Notes
or the Issuing and Paying Agency Agreement.  [Note:  The preceding opinion will
be rendered by Company’s Associate General Counsel]

 

The opinions expressed herein are limited exclusively to the laws of the State
of New York, the LP Act and applicable federal statutory laws and regulations of
the United States of America, and reference to the foregoing laws, in addition
to other limitations set forth herein, is limited to laws that are normally
applicable to the transactions provided for in the Agreement and the Issuing and
Paying Agency Agreement.

 

As used herein, the phrase “to our knowledge” or words of similar import means
the conscious awareness of facts or other information by the lawyers in our Firm
who, based on our records as of               , 2005, have devoted substantive
attention to the transaction to which this opinion letter relates.  We have not
performed, in connection with this opinion letter, any examination of any
records of any courts, governmental agencies, arbitrators, boards, other
tribunals or any other similar entities.

 

This opinion may be delivered to, and is, solely for the benefit of, (i) the
Issuing and Paying Agent and each holder from time to time of Notes, in each
case in connection with the transactions contemplated by the Agreement and the
Issuing and Paying Agency Agreement and (ii) any nationally recognized rating
agency, in connection with the rating of the Notes, each of which may, as of the
date of this opinion, rely on this opinion to the same extent as if such opinion
was addressed to it.  Neither this opinion letter nor any excerpt hereof (nor
any reproduction of any of the foregoing) may be furnished to (except in
connection with a legal or arbitral proceeding or as may be required by law, and
in any such events, as shall be directed and required incident thereto pursuant
to duly issued subpoena, writ, order or other legal process), or relied upon by,
any other person or entity without the prior written consent of this Firm.  The
opinions expressed herein are as of the date hereof (and not as of any other
date) or, to the extent a reference to a certificate or other document is made
herein, to such date, and we make no undertaking to amend or supplement such
opinions as facts and circumstances come to our attention or changes in the law
occur which could affect such opinions.

 

 

Very truly yours,

 

26

--------------------------------------------------------------------------------


 

Certificate as to Resolutions

ENBRIDGE ENERGY PARTNERS, L.P.

 

 

[TO BE ATTACHED]

 

27

--------------------------------------------------------------------------------